DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the term “voltage/torque boosting” it is not clear what is included or excluded by the term. It is not clear whether the claim requires “voltage boosting or torque boosting” or “voltage boosting and torque boosting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. U.S. PGPub 2011/024188.
Regarding claims 1 and 12, Lu discloses a variable frequency drive for driving an AC electric motor, the variable frequency drive comprising: a. a power input to receive an AC waveform from an AC power grid (e.g. pg. 2, ¶22-26; Fig. 1-3); b. power electronics (e.g. inverter/drive power block unit) for outputting a variable frequency output for driving the AC electric motor (e.g. pg. 2, ¶22-23); c. a control module (e.g. drive control unit), configured for: i. sensing a characteristic of the AC waveform to assess a state of equilibrium between a power generation side and load side of the power grid (e.g. pg. 2, ¶27-30; Fig. 3); ii. in the event the control module assesses a presence of an imbalance produced by a power generation deficit (e.g. wherein cavitation indicates an imbalance), sending a control signal to the power electronics to alter a characteristic (e.g. voltage/frequency) of the variable frequency output to reduce an electrical consumption of the AC electric motor (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claims 2 and 13, Lu discloses a variable frequency drive as defined in claim 1, wherein the control module is configured to modulate a parameter of the variable frequency output according to a magnitude of the imbalance (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claims 3 and 14, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the AC waveform is a frequency of the AC waveform (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claim 4, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes voltage/torque boosting (e.g. pg. 2, ¶25-26). 
 	Regarding claim 5, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes AC electric motor start-up current level (e.g. pg. 2, ¶25-26). 

 	Regarding claim 7, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes a frequency of the variable frequency output (e.g. pg. 2, ¶25-26). 
 	Regarding claim 8, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes AC electric motor acceleration time (e.g. pg. 2, ¶25-26). 
 	Regarding claim 9, Lu discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes AC motor acceleration ramp profile (e.g. pg. 2, ¶25-26). 
 	Regarding claim 10, Lu discloses a variable frequency drive as defined in claim 1, wherein the power electronics includes an inverter (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claim 11, Lu discloses a variable frequency drive as defined in claim 10, wherein the inverter outputs the variable frequency output (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claim 12, Lu further discloses a control module having an interface to receive a programing input (e.g. via user interface) indicative of at least one characteristic (e.g. voltage, frequency) of the power output to be altered when the control module assesses the presence of an imbalance to reduce the electrical consumption of the load, the control module being operative to reduce the electrical consumption of the electric load according to the programing input (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claim 15, Lu discloses a power control device as defined in claim 12, wherein the interface is a user interface configured to receive user inputs (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3). 
 	Regarding claim 16, Lu discloses a power control device as defined in claim 15, wherein the user interface implements a GUI (e.g. pg. 1, ¶3 and 7-8; pg. 2, ¶22-30; Fig. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 24, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116